UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6606


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISMAEL ALDANA, a/k/a Luis Ismail Garcia,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:06-cr-00167-MR-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ismael Aldana, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Jill Westmoreland Rose, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ismael    Aldana   appeals      the   district   court’s      order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Aldana, No. 1:06-cr-

00167-MR-1    (W.D.N.C.   Apr.   3,   2012).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                      2